Title: To Benjamin Franklin from Jonathan Williams, Jr., 7 March 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir.
Nantes Mar. 7. 1778
I wrote you last post and am still without anything from Mr. C[haumont] relative to the Prizes, but as I find the Courier has been stopped I expect to hear per next post. Mr. C. you say has obtained an order for the payment to the owners in America. If Government absolutely stipulate that the money should be paid in America I should be extreemly Glad to have the payment made through me, which would make a pretty Fortune for me at once. I do not at the same Time think Government ought to pay this money in America for the Property was seized here and Money here is worth a great deal more than money in America. Now if Mr. C. receives this Amount in France and pays in America from what Effects he has there, he will make this profit, and I think no private Person has a better right to it than I have. I have always depended that what Satisfaction was made in this Business would be made to me, tho’ I would not have made a farthing more profit by the Circumstance, (had it been so done,) than I have a right to. At least when I heard the Bill for £50.000 Livres was accepted, I depended on receiving that Money here, and in consequence gave a fresh Letter of Credit for £6000 to supply the privateer at Bilboa. It will be hard if I am at last to look to America for my pay. My Account of Expences in this Concern including my Commissions amounts to 33926 Livres. In this I have not put down anything for Mr. Lee’s Commissions, what ever is allowed further must be added to the Sum. But if the 50.000 Livres is paid it will be sufficient to cover all, except what M. Penet has advanced, for, in my absence, when Mr. Lee refused to pay a Shilling, one of the Captains applied to M. Penet, took money of him and gave him an order on me for his Ships part of what might be recovered; M. Penets charges should therefore be paid also, and these amount to 20,000 Livres as he tells me: In consequence of this order I should have been obliged to pay one half of the money to him had it been paid to me.
The post is just arrived and to my surprize brings nothing from Mr. C.

Mr. Josiah Crosby a young man belonging to Boston was late Steward on board of Capt. Ni[cholson.] When the Ship was in Quiberon he was taken with the smallpox. I had him sent on Shore and thence transported to Auray where every necessary Care was taken of him. He is now dead, and the officers have seized his Trunk, according as I suppose to the Droits D’Aubain. He has cost the public near 250 Livres for his Transportation attendance and Burial. I therefore wish to have his Trunk, which tho’ worth little ought to go in part payment. I therefore request you to procure me an order for the Delivery of it. I am ever most dutifully and affectionately Yours
J. Williams
 
Addressed: a monsieur / Monsieur Franklin LLD / a / Passy.
Notation: Williams
